Exhibit 10.5


ROSA BLANCA CARRIED INTEREST AGREEMENT


THIS CARRIED INTEREST AGREEMENT is made the 21st day of June, 2007 by and
between 


Gold Oil Plc Sucursal Colombia, a branch of a foreign company dully incorporated
in accordance to the laws of the Republic of Colombia, and having its place of
business at Carrera 17 No. 93ª - 02 Oficina 310, D.C., Colombia, hereinafter
referred to as “Gold”,


And


Osage Exploration and Development Inc., a company organised under the Laws of
Delawere and having its place of business at 888 Prospect Street, Suite 210 La
Jolla, CA 92937, U.S.A. hereinafter referred to as “Osage”.


WHEREAS



(A)
Empresa Petrolera de Servicios y Asesorías S.A., hereinafter referred to as
“Empesa”, and Gold entered into a Letter of Intent dated July 21st, 2006 under
which the Parties agreed to cooperate in good faith for the preparation and
submission of the Rosablanca Block Proposal for an Exploration and Production
Contract to be awarded by the ANH to Gold.




(B)
Gold and Empesa entered into certain Carried Interest Agreement and Joint
Operating Agreement dated September 19th, 2007.




(B)
Gold agreed to apply to the ANH for a Licence for the Rosablanca Prospect for
the benefit of Gold and Empesa.




(C)          
The ANH awarded the Rosablanca Licence to Gold by means of letter
ANH-12.002696-2007-S dated May 31st, 2007.




(D)          
Osage approached Gold with a view to farm into the Rosablanca Licence and Gold
agreed to farmout 50% of the Licence interest to Osage and Osage agreed to
farmin to 50% of the Licenced interest acting also as Operator under the
existing Joint Operating Agreement, all on terms outlined below.




(E)          
The Parties now wish to record the terms of such agreement as set out below.





NOW THEREFORE in consideration of the mutual covenants, agreements and
obligations set out below and to be performed the Parties agree as follows:


1. DEFINITIONS AND INTERPRETATION


1.1 Unless the context otherwise requires, the following words and phrases shall
have the following meanings in this Agreement:


 
1

--------------------------------------------------------------------------------

 
“ANH” means the Colombian National Agency of Hydrocarbons, the Colombian
government agency with the authority to approve the Rosablanca Block Proposal
and award the Licence to Gold, .


"AFE" means an Authority for Expenditures as defined in the JOA.


"ANH Guarantee" means a bank guarantee, an irrevocable letter of credit or other
instrument acceptable to ANH securing the obligations of the Participating
Interests in respect to the Phase 1 Exploration Programme which is required
under the Licence;


"Assignment Approval" means the consent by ANH required under the Licence for
the assignment fifty percent (50%) of Gold´s Participating Interest to Osage and
assignment of official Operatorship of the Contract to Osage.
 
“Carried Amount” means an amount in US Dollars to be paid to the Joint Account
by Osage on behalf of Gold and Empesa exclusively to cover Gold and Empesa’s
share of the costs incurred by Operator in order to satisfy the Phase 1
Exploration Programme including any costs incurred for a period of thirty (30)
days from the commencement of any testing operations on the first well to be
drilled in the License area. For the avoidance of doubt, the first exploration
well to be drilled under the License will be drilled in the prospect marked on
Annex “C”, attached hereto. For the purposes of the JOA and any approvals
required therein (including the well AFE), it is hereby agreed that the cost of
the first exploration well will be whatever is required to meet the Phase 1
Exploration Programme until the exploratory commitment for such phase is
declared fulfilled by the ANH.


“Contract or Licence” means the Exploration and Production Contract to be
entered between Gold and the ANH covering the Rosablanca project area on or
before July 3, 2007, in which Gold is appointed as Contractor Party and Operator
of record.
“End of the Carry Period” means thirty (30) days from the commencement of any
testing operations on the first well to be drilled in the License area in order
to satisfy the Phase 1 Exploration Programme.


"Earned Interest” means 50% Participating Interest.
 
“Osage’s payment Obligations" has the meaning given thereto in Section 3;
 
"Guarantee Costs" means all costs and expenses to be incurred by Gold in
obtaining and maintaining the ANH Guarantee (included any collateral thereto
such as a Certificate of Deposit for 120% of the ANH guarantee value to be
pledge to a bank) and to establish and maintain the Trust for Phase 1
Exploration Programme for all the time required under the License.
 

 
“Joint Operating Agreement” or “JOA” means the operating agreement entered into
by Gold and Empesa dated September 19, 2007 in respect to operations under the
Licence.

 
 
 

--------------------------------------------------------------------------------

 

 

 
"Liabilities" means all liabilities and obligations, whether under common law,
in equity or under other Applicable Law, under contract or otherwise, whether
tortious, contractual, statutory or otherwise, whether absolute or contingent
and whether based on fault, strict liability or otherwise.



“Phase 1 Exploration Period” means the term established in letter
ANH-12.002696-2007-S dated May 31st, 2007 for fulfilling the exploratory
commitment of the Phase 1 Exploration Programme.
 
“Phase 1 Exploration Programme” means the exploratory commitments acquired
towards the ANH for Phase 1 Exploration Period as established in letter
ANH-12.002696-2007-S dated May 31st, 2007, which includes a well to be drilled
in the License area.
 
“Operating Costs” means any and all operating costs incurred in operating the
facilities, transporting production for sale and managerial and administrative
and insurance costs as defined in the JOA.


“Operator” means Osage for purposes of the JOA, being Gold the operator of
record under the license until the official date of the Assignment Approval.


“Participating Interest” means an undivided beneficial and legal interest in and
to the Licence and to any right, data and joint property thereto which shall be
expressed as a percentage of the total interests of all Parties therein. Osage’s
interest shall become effective towards the ANH after the Assignment Approval.
 

 
“Party” means Osage or Empesa or Gold and “Parties” means two or more of Osage,
Empesa and Gold.



"Petroleum Operations" means all exploration, appraisal, development and
production operations carried out in respect of the Licence under the Minimum
Work Programme.
 
"Petroleum Substances" means petroleum, natural gas, condensate, natural gas
liquids  and all other related hydrocarbons and all other substances produced in
association  therewith, including sulphur and its compounds, but only to the
extent that rights therein  or thereto are granted under the Licence.
 

 
“Royalty” means the royalty due to the Colombian Government which at the time of
this Agreement is eight percent (8%) of all gross production obtained from the
Licence.



“Rosablanca Block Proposal” means the Rosablanca proposal submitted by Gold to
the ANH which was dully accepted under the specific terms and conditions set
forth in letter ANH-12.002696-2007-S dated May 31st, 2007.
 
"Trust" means the administration and payment trust to be constituted and funded
by Gold previously to the execution of the Contract.
 
1.2
In this Agreement a reference to a “Clause”, “Party” or “Schedule” is to a
clause of, or a party or schedule to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 

1.3
Schedules

 
The following schedules are attached to and made a part of this Agreement:
 
Schedule "A" - Joint Operating Agreement
 
Schedule "B" -  Rosablanca ANH Contract (Draft)
 
Schedule “C” - Prospect area for Phase 1 Work Programme
 
Schedule “D”- Letter ANH-12.002696-2007-S dated May 31st, 2007
 
Schedule “E” - Acknowledgement and Confirmation
 
Schedule “F” - Operations Trust Agreement.
 

1.3
Interpretation

 
The insertion of headings into this Agreement within this Agreement are for
convenience of reference only and shall not affect the meaning, interpretation
or construction of any provision of this Agreement.
 
Any reference to a monetary amount in this Agreement, including the use of the
term "US Dollar" or the symbol "US$", shall mean the lawful currency of the
United States of America unless the contrary is specified or provided for
elsewhere in this Agreement. Except as otherwise agreed by the Parties, any and
all amounts payable by Gold or Osage in US Dollars under this Agreement shall be
paid in Colombia in Colombian Pesos at the TRM (Representative Market Rate)
exchange applicable to the payment date.
 
The parties acknowledge, accept and recognize that all the rights and
obligations of Osage contained in this Agreement shall be automatically
transferred to its branch in Colombia to be constituted by Osage within the
twenty (20) days after signature of this Agreement.
 
Terms and expression that are not specifically defined in this Agreement, but
which have generally accepted meanings in the custom and usage of the
international oil and gas industry as of the date of this Agreement, shall have
such generally accepted meanings when used in this Agreement unless the contrary
is specified or provided for elsewhere in this Agreement.
 
If a derivative of a term or expression that is specifically defined in this
Agreement is used in this Agreement, then such derivative shall have a meaning
that corresponds to the applicable defined term or expression.
 
Any reference in this Agreement to another contract, agreement, instrument or
other document shall be deemed to refer to such contract, agreement, instrument
or other document as it has been amended, modified, replaced or supplemented
from time to time up to the applicable time.
 
 
 

--------------------------------------------------------------------------------

 
If a term or provision contained in the main body of this Agreement conflicts or
is inconsistent with a term or provision contained in any Schedule, then the
term or provision in the main body of this Agreement shall prevail to the extent
of such conflict or inconsistency.
 



2.
PARTICIPATING INTERESTS AND CARRIED AMOUNT



2.1
Except for what is provided herein regarding the Carried Amount of Osage to
Gold, and subject to fulfillment of Osage´s Payment Obligations under this
Agreement the Parties shall own all rights, interests and benefits hereunder,
under the JOA and under the Licence (in the cases of Osage and Empesa subject to
approval by ANH) and all oil and gas produced pursuant thereto and shall assume
and discharge all of the liabilities and obligations set forth in the Licence
according to the following Participating Interests:

 
Party
Participating Interest
Osage
50%
Gold
40%
Empesa
10%
TOTAL
100%



 

3.
OSAGE OBLIGATIONS



 

3.1
Osage´s Payment Obligations

 
Osage shall be responsible for performing and discharge the following
obligations and make the following payments (collectively, the "Payment
Obligations"):
 

(i)  
Within twenty calendar (20) days following the execution of this Agreement,
Osage (directly or trough its branch to be established in Colombia) shall pay
and reimburse to Gold the exactly amount of Colombian Pesos transferred by Gold
to the Trust for fulfilling the funding of the Trust for an amount equal to
USD$1,200,000, as required by the ANH. This amount shall be reimbursed in
Colombian Pesos by Osage by means of wire transfer to Gold’s designated account
in Colombia.

 

(ii)  
Within eight (8) calendar days following the execution of this License, Osage
shall provide all the funds indicated by Gold (directly to Gold´s account or to
the bank indicated by Gold) as may be necessary for establishing the collateral
required by the bank elected by Gold for the establishment of the ANH Guarantee,
consisting in approx. USD$144,000.

 
 
 

--------------------------------------------------------------------------------

 
 

(iii)  
Osage shall, from its own resources and at its own risk, finance and pay all
costs incurred in Petroleum Operations towards the completion of Phase 1
Exploration Programme from the date of this Agreement to the extent attributable
to the Carried Amount.

 
Breach by Osage of any of the Payment Obligations contained herein shall
constitute a default under this Agreement which will be automatically terminated
by written notice of Gold without any reimbursement or indemnification
whatsoever in favour of Osage. (In such case all rights und duties pertaining to
Osage under this Agreement, the JOA and the Trust funds shall cease to exist)
 

3.4
Within five (5) days after receiving Gold’s monthly requisition, Osage shall pay
in Colombian pesos (to Gold’s account or to the bank or trust entity indicated
by Gold) all Guarantee Costs monthly charged to Gold for the establishment and
maintenance of the Trust and the ANH Guarantee.

 

3.5
Osage shall not mortgage, pledge, charge or otherwise encumber the Carried
Amount during the term of this Agreement without the prior written consent of
Gold which consent shall not be unreasonably withheld or delayed. Any such
mortgage, pledge, charge or encumbrance shall be expressly made subject to the
terms of this Agreement.



3.6
Notwithstanding any other provision of this Agreement Osage shall not be liable
to Gold for any indirect or consequential loss caused by the performance or
non-performance of this Agreement irrespective of the negligence and/or breach
of duty (statutory or otherwise) of Osage. “Indirect or consequential loss”
shall include, but not be limited to loss of profit, loss of use, loss of
contract, loss of production, loss of revenue, business interruption or
increased cost of working.




4.
GOLD OBLIGATIONS



4.1
Gold shall execute any additional documents which Osage’s counsel deems
necessary as evidence of Osage’s interest in the Carried Amount for the term of
this Agreement provided that nothing therein shall derogate from the terms of
this Agreement.



4.2
Subject to the timely compliment of Osage’s Payment Obligation established in
Section 3.1, Gold will put all the funds existing in the Trust at Osage’s entire
disposition for paying contractors engaged for developing Phase 1 Exploration
Programme, as per Osage’s reasonable instructions acting as Operator.



4.3
Subject to the timely compliment of the Osage’s Payment Obligation, Gold accepts
that until the End of the Carry Period Osage will have the unanimous voting
rights in the Operating Committee of the JOA acting reasonably and therefore
shall maintain the direction of all operation and economic matters for decision
under the JOA in relation to the Phase 1 Exploration Programme and to the extent
of the End of the Carry Period.




4.3
Gold shall be liable to Osage and shall indemnify and hold harmless Osage, its
affiliates, agents, employees and officers for any costs, expenses and
Liabilities incurred by Gold incident to claims, demands, or causes of action of
every kind and character brought about by or on behalf of any person or entity
for damages to or loss of property or the environment, or for injury to,
illness, or death of any person or entity, which damage, loss, injury, illness,
or death arises out of or is incident to any act or failure to act by Gold in
the conduct of or in connection with the performance of the Licence and/or the
Joint Operating Agreement before the signature date of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
4.4
Provided that (i) Osage has fulfilled with its Payment Obligations and (ii)
Osage completes the capacity and the minimum qualification requirements
established by ANH for a official assignment of interest under the Contract; at
Osage’s discretion Gold shall take the legal steps to obtain the Assignment
Approval and shall execute and deliver to Osage all assignments, conveyances and
other instruments necessary or advisable in order to evidence the transfer and
assignment of the Earned Interest to Osage. Osage shall submit request of the
Assignment Approval to the ANH within 124 months after signature of this
Agreement.




4.6
Until such time as the transfer and assignment of Osage’s Participating Interest
is completed and Osage is recognized as a party to the Licence, Gold shall hold
the Osage Participating Interest in trust for the sole benefit of Osage. 




5.
TERM




5.1
Except for Gold’s termination based on Osages default in Osage’s Payment
Obligations, this Agreement and the Joint Operating Agreement shall remain in
full force until the earlier of:



(i) The End of the Carry Period,
(ii) Termination of the JOA in accordance with its terms and conditions, and
(iii) Termination of the Licence in accordance with its terms, and


5.2
All rights and obligations accrued to the Parties prior to termination of this
Agreement shall survive the termination of this Agreement.






6.
REPRESENTATIONS AND WARRANTIES

 

6.1
OSAGE’S Representations and Warranties

 
Osage represents, warrants and covenants to and in favor of Gold that, as of the
date of this Agreement (unless another date is specified):



(i)
Due Formation: It is a company duly incorporated, organized and subsisting under
the laws of the Republic of Delaware and will establish a branch in Colombia
withion twenty (20) days after signature of this Agreement.

 

(ii)
Power and Capacity: It has the power and capacity to enter into and deliver this
Agreement and perform its obligations under this Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 

(iii)
Due Authorization and No Violations: The execution and delivery of this
Agreement and the completion of the transactions contemplated by this Agreement
have been duly authorized by all necessary action on the part of Osage and do
not and will not violate or conflict with any the corporative documents of
Osage;

 

(iv)
Required Approvals: To Osage's knowledge there are no approvals required to be
obtained by Osage in respect of the execution and delivery of this Agreement or
the completion of the transactions contemplated by this Agreement other than the
Assignment Approval.

 

6.2
GOLD's Representations and Warranties

 
Gold represents, warrants and covenants to and in favor of Osage that, as of the
date of this Agreement (unless another date is specified):



(i)
Due Formation: Gold is a branch duly incorporated, organized and subsisting
under the laws of the Republic of Colombia;

 

(ii)
Power and Capacity: It has the power and capacity to enter into and deliver this
Agreement and perform its obligations under this Agreement;

 

(iii)
Due Authorization and No Violations: The execution and delivery of this
Agreement and the completion of the transactions contemplated by this Agreement
have been duly authorized by all necessary action on the part of Gold and does
not and will not violate or conflict with any the corporative documents of Gold;

 

(iv)
Required Approvals: There are no other approvals required to be obtained by it
in respect of the execution and delivery of this Agreement or the completion of
the transactions contemplated by this Agreement other than the Assignment
Approval. Empesa’s approval was also dully obtained; and

 

(v)
No Finder's Fees: Gold has not incurred any obligation or liability, contingent
or otherwise, for broker's or finder's fees in respect of the transactions
contemplated by this Agreement for which Osage’s shall have any obligation or
liability.

 

6.3
GOLD's Representations and Warranties Re: Rosablanca Licence

 
Gold represents, warrants and covenants to and in favour of Osage that, as of
the date of this Agreement (i) all information in Gold’s possession or control
related to the Licence and the Rosablanca Block Proposal, has been made
available for review and copy by Osage its representatives, and, to Gold’s
knowledge, all such information is true and correct and is not misleading, and
(ii) the Rosablanca Block Proposal resulted from its own spontaneous evaluation
of the public available information of the block (or made available by Empesa)
and that no exclusivity or confidentiality has been breached by Gold thereto.
 
 
 

--------------------------------------------------------------------------------

 
 

7.
GOVERNING LAW

 

7.1  
This Agreement shall in all respects be subject to and be interpreted and
construed in accordance with the laws of the Republic Colombia..

 

7.2  
The Parties hereto expressly waive the requirement of a court declaration that
either one is in default when it has failed to perform its obligations
hereunder. Therefore, each Party hereto hereby expressly accepts that another
Party hereto may exercise its rights simply by a written notice forwarded in the
event of a default hereunder.

 

8.
ARBITRATION 

 
All disputes between the Parties arising under or in connection with this
Agreement, including interpretation of any technical or financial issues, any
purported breach of, the validity or enforceability of, or the performance or
non-performance of any obligation under, this Agreement, shall be resolved by
final and binding arbitration in Bogotá D.C., Colombia in accordance to the
rules of the arbitration and conciliation Center of the Chamber of Commerce of
Bogotá, Colombia. The Arbitration Tribunal shall be integrated by three lawyers
designated by mutual agreement between the Parties. At least one of the
arbitrators shall have an experience on oil and gas matters for more than ten
years in the Republic of Colombia. Their judgement shall be rendered in law.
 

9.
ASSIGNMENT



Each Party acknowledges, accepts and recognizes that all the rights and
obligations contained in this Agreement may be partially or completely assigned
or transferred to a company elected by them with the prior written consent of
the other Parties, which consent not to be unreasonably withheld or delayed. No
Party shall unreasonably refuse to consent to such assignment provided always
that such incoming assignee has sufficient financial strength to meet its
current and future obligations under this Agreement and the JOA.
 

10.1
GENERAL




10.1
Unless specified otherwise, if there is any conflict or inconsistency between
the terms of  the Licence, this Agreement, the JOA or any of them, then the
terms of the agreement  having the higher priority shall govern (but, in each
case of conflict or inconsistency,  only to the extent of the conflict or
inconsistency). The order of priority of these of  agreements (from highest to
lowest priority) is as follows:

 

(i)  
the Licence;

 

(ii)  
this Agreement; and

 
 
 

--------------------------------------------------------------------------------

 
 

(iii)  
the Joint Operating Agreement;

 

10.2
No waiver by any Party of any one or more defaults by another Party in the
performance of this Agreement shall operate or be construed as a waiver of any
future default or defaults by same Party, whether of a like or of a different
character. Except as expressly provided in this Agreement no Party shall be
deemed to have waived, released or modified any of its rights under this
Agreement unless such Party has expressly stated, in writing, that it does
waive, release or modify such right.




10.3
This Agreement states the entire agreement between the Parties concerning the
transactions contemplated in this Agreement and supersedes all previous
agreements in that regard. The arrangements between the Parties are not intended
to constitute a legal partnership between them and are not intended to infringe
any of the provisions under the Licence. 

 

10.4
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original but which together shall constitute one agreement, with
the same effect as if the signatures on the counterparts were upon a single
engrossment of this Agreement.




10.5
No Press Releases or public announcement regarding the execution of this
Agreement shall be done by Osage until completion of Osage’s Payment Obligations
under this Agreement.




10.6
Notices under this Agreement shall be given to the following addresses:

 
Gold
Atn: Gary Moore
Email: jgmooreassoc@btinternet.com
c.c. ttidow@goldoilplc.com  
cc: ddacosta@bydlegal.com
Atn: Dominic Dacosta O.
Carrera 17 No. 93ª - 02 oficina 310, D.C., Colombia
 


Osage
Atn: Kim Bradford
c.c. Greg Franklin
Email: bradford@dcmlp.cpom / glfgeologist@sbcglobal.net
888 Prospect Street, Suite 210 La Jolla, CA 92037, U.S.A.
Tel (858) 729-0222 - Fax (858) 729-6464



11.
OPERATOR




11.1
Gold shall be the operator of record of the Licence until such time as Osage is
capable of and is in fact qualified by the ANH as being qualified as Operator of
record for the Licence and the JOA. The generality of day to day relationships
rules within Gold as operator of record of the Contract and Osage as Operator
under the JOA is contained in the Operations Trust Agreement attached hereto as
Schedule F.

 
 
 
 

--------------------------------------------------------------------------------

 
 
11.2
Prior to the Assignment Approval Gold shall act as operator towards the
government in name only with Osage performing the duties of operator under the
JOA. Gold shall follow all reasonable instructions given to it with regard to
any function being required to be performed by Gold as operator of record as set
forth in the Operations Trust Agreement attached hereto. PROVIDED ALWAYS that
such instructions given by Osage are in accordance with the Operating Committee
formed under the JOA. For the avoidance of doubt GOLD will be under no
obligation to follow instructions given by Osage if such instructions will
result or likely to result in any interest in Rosablanca Licence being diluted
or another Operator in place of Osage being proposed or surrender of the
Licence, or amendment to the JOA that will or likely to lower the value of
Gold’S interest in the Rosablanca Licence.




11.4
Osage shall start all field activities necessary to fulfil the Phase 1
Exploration Programme within one (1) month following the signature of this
Agreement, provided that the lack of activity of Osage towards the execution of
the Phase 1 Exploration Programme in accordance to accepted oil & gas practices
will result in loss of Osage’s capacity for giving operation instructions to
Gold.




11.5
In case Gold elects to withdraw to the Contract as per Article 13 of the JOA,
and the Assignment Approval is not obtained yet, Gold will continue acting as
operator of record for a maximum term of six (6) months after its withdrawal
notice, provided that immediately after Gold’s withdraws Osage shall submit
official request of Assignment Approval to the ANH (in its favour or in favour
of Osage’s designated company). Nothing contained herein shall prevent Gold’s
using its withdrawal rights under the JOA and the License.





IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above.


OSAGE EXPLORATION AND DEVELOPMENT INC


By:       ________________________________


Name:  Kim Bradford


Title:     ________________________________





Approved by:





By:         _______________________________


Name:    _______________________________


Title:      Director 




 
 

--------------------------------------------------------------------------------

 




By:              ________________________________


Name:         ________________________________


Title:           Director






GOLD OIL PLC SUCURSAL COLOMBIA


By:         ________________________________


Name:    ________________________________ 


Title:      ________________________________




Approved by: GOLD OIL PLC   





By:         ________________________________


Name:    Gary Moore


Title:      Managing Director
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE “A”


TO CARRIED INTEREST AGREEMENT DATED JUNE 21, 2007 BETWEEN OSAGE EXPLORATION AND
DEVELOPMENT INC AND GOLD OIL PLC SUCURSAL COLOMBIA

--------------------------------------------------------------------------------


“JOINT OPERATING AGREEMENT”
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”


TO CARRIED INTEREST AGREEMENT DATED JUNE 21, 2007 BETWEEN OSAGE EXPLORATION AND
DEVELOPMENT INC AND GOLD OIL PLC SUCURSAL COLOMBIA

--------------------------------------------------------------------------------


“ROSABLANCA ANH CONTRACT (DRAFT)”
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE “D”


TO CARRIED INTEREST AGREEMENT DATED JUNE 21, 2007 BETWEEN OSAGE EXPLORATION AND
DEVELOPMENT INC AND GOLD OIL PLC SUCURSAL COLOMBIA

--------------------------------------------------------------------------------



“Letter ANH-12.002696-2007-S dated May 31st, 2007”
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “E”


TO CARRIED INTEREST AGREEMENT DATED JUNE 21, 2007 BETWEEN OSAGE EXPLORATION AND
DEVELOPMENT INC AND GOLD OIL PLC SUCURSAL COLOMBIA

--------------------------------------------------------------------------------



“ACKNOWLEDGEMENT AND CONFIRMATION”


This acknowledgment and confirmation is dated as of the 21st day of June, 2007,
 
BETWEEN:
 
Gold Oil Plc Sucursal Colombia, hereinafter referred to as “Gold”,




Empresa Petrolera de Servicios y Asesorías S.A., hereinafter referred to as
“Empesa”, and


Osage Exploration and Development Inc., hereinafter referred to as “Osage”.




WHEREAS Gold and Empesa entered into a Letter of Intent dated July 21st, 2006
under which the Parties agreed to cooperate in good faith for the preparation
and submission of the Rosablanca Block Proposal for an Exploration and
Production Contract to be awarded by the ANH to Gold. Gold agreed to apply to
the ANH for a Licence for the Rosablanca Prospect for the benefit of Gold and
Empesa.


WHEREAS Gold and Empesa entered into certain Carried Interest Agreement and
Joint Operating Agreement dated September 19th, 2007.


WHEREAS the ANH awarded the Rosablanca Licence to Gold by means of letter
ANH-12.002696-2007-S dated May 31st, 2007.


WHEREAS Gold and Osage entered into a Carried Interest Agreement dated June
21st,, 2007 whereby Gold agreed to farmout 50% of the Licence interest to Osage
and Osage agreed to farmin to 50% of the License interest acting also as
Operator under the existing Joint Operating Agreement.


NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Gold, Empesa and Osage, pursuant to the terms
hereof, acknowledge and consent to Osage becoming holder of 50% participating
interest in the Rosablanca Contract (under the terms of the Carried Interest
Agreement among Gold and Osage) and under the JOA, and Osage becoming Operator
under the existing JOA, as follows:


“Effective from the date of signature of this document, Osage accepts to adheres
and being legally bounded to all the dispositions of the JOA, assuming all
rights, duties and liabilities of a signing party of the JOA having a 50%
participating interest under Article 3.2 of the JOA. Likewise effective from the
date of signature of this document, Osage shall be recognized as Operator and
accepts to adhere and being legally bounded to all the dispositions of the JOA
pertaining to the rights, duties and liabilities of Operator under the precise
terms and conditions contained in the JOA.”
 
 
 

--------------------------------------------------------------------------------

 
In evidence of full acceptance by Gold, Empesa and Osage, this document is
subscribed by the parties in the city of Bogotá, D. C., to the 21st day of June
2007.






OSAGE EXPLORATION AND DEVELOPMENT INC
By:        ______________________________
Name:   ______________________________
Title:     ______________________________











GOLD OIL PLC SUCURSAL COLOMBIA


By:        ______________________________
Name:   ______________________________
Title:     ______________________________
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE “F”


TO CARRIED INTEREST AGREEMENT DATED JUNE 21, 2007 BETWEEN OSAGE EXPLORATION AND
DEVELOPMENT INC AND GOLD OIL PLC SUCURSAL COLOMBIA

--------------------------------------------------------------------------------



“OPERATIONS TRUST AGREEMENT”




THIS AGREEMENT made as of the 21st day of June, 2007.


BETWEEN:


Gold Oil Plc Sucursal Colombia (hereinafter referred to as “Trustee”)


- and -


 
Osage Exploration and Development Inc., (hereinafter referred to as
(“Beneficiary”)
 




WHEREAS:



A.  
Beneficiary has acquired from Trustee the Beneficial Interests as established in
the Carried Interest Agreement;

 

B.  
The Beneficial Interests consist of, amongst other items, a 50% right, title,
estate and interest in and to the Rosablanca Contract;

 

C.  
Transfer of registerable title to the Beneficial Interest is subject to
obtaining the Assignment Approval; and

 

D.  
Trustee shall hold and administer the Beneficial Interests in trust for
Beneficiary until the Assignment Approval is obtained.

 
NOW THEREFORE in consideration of the premises hereto and the covenants and
agreements hereinafter set forth and contained, the Parties hereto covenant and
agree as follows:
 
ARTICLE 1
DEFINITIONS
 

1.1          
Definitions

 
Capitalized terms used herein and not defined shall have the meanings ascribed
thereto in Carried Interst Agreement. In this Agreement, including the recitals,
unless the context otherwise requires:
 

(a)  
“Agreement” means this agreement and the Schedules attached hereto;

 

(b)  
“ANH” means Agencia Nacional de Hidrocarburos;

 

(c)  
“Approval Date” means the date upon which Assignment Approval is obtained;

 
 
 

--------------------------------------------------------------------------------

 
 

(d)  
“Beneficial Interests” means 50% of the entire right, title, estate and interest
of Beneficiary in and to the License;

 

(e)  
“Designated Representative” means the contact person so designated by
Beneficiary for representing the Trustee towards ANH, any Government authority
and third Parties in connection to the Contract and the Material Agreements;

 

(f)  
“Losses and Liabilities” means all direct or indirect obligations, liabilities,
losses, costs, damages, expenses, penalties, fines, claims, demands, actions or
damages of any kind or nature whatsoever (including, without limitation, court
costs, legal costs on a solicitor and his own client basis and accounting and
other professional expenses);

 

(g)  
“Party” means Trustee or Beneficiary;

 

(h)  
“Person” means any individual or entity, including any partnership, body
corporate, trust, unincorporated organization, union, government and any
department or agency thereof and any heir, executor, administrator or other
legal representative on an individual;

 

1.2  
References and Headings

 
The references “hereunder”, “herein” and “hereof” refer to the provisions of
this Agreement, and references to Articles and Sections herein refer to articles
or sections of this Agreement. The headings of the Articles, Sections, Schedules
and any other headings, captions or indices herein are inserted for convenience
of reference only and shall not be used in any way in construing or interpreting
any provision hereof.



1.3  
Singular/Plural; Derivatives

 
Whenever the singular or masculine or neuter is used in this Agreement or in the
Schedules, it shall be interpreted as meaning the plural or feminine or body
politic or corporate, and vice versa, as the context requires. Where a term is
defined herein, a capitalized derivative of such term shall have a corresponding
meaning unless the context otherwise requires.
 

1.4  
Statutory References

 
Any reference to a statute shall include and shall be deemed to be a reference
to such statute and to the regulations made pursuant thereto, and all amendments
made thereto and enforced from time to time, and to any statute or regulation
that may be passed which has the effect of supplementing the statute so referred
to or the regulations made pursuant thereto.



1.5  
Business Day

 
Whenever any payment to be made or action to be taken under this Agreement is
required to be made or taken on a day other than a Business Day, such payment
shall be made or action taken or the next Business Day following.
 

1.6  
Monetary Sums

 
All references herein to dollar amounts or sums of money are to lawful funds of
the United States of America.
 
 
 

--------------------------------------------------------------------------------

 
 

1.7  
Capitalized Terms

 
Any capitalized terms contained herein and not herein defined shall have the
meaning ascribed thereto in the Purchase and Sale Agreement.
 
ARTICLE 2
TRUST DECLARATION
 

2.1  
Acknowledgement of Trust

 
Subject to and in accordance with the provisions of this Agreement, Trustee
acknowledges and declares that shall hold and possess legal title to the
Beneficial Interests in trust for and on behalf of Beneficiary for the sole use,
enjoyment and benefit of Beneficiary, and Trustee further acknowledges that all
proceeds, benefits and advantages accruing in respect of the Beneficial
Interests shall, if and when received by Trustee if any, be received and held by
Trustee in trust for and on behalf of Beneficiary.
 
As part of its commitments under this Agreement, Trustee accepts to sign and
deliver on behalf of Beneficiary any and all letter, communication, offer,
contracts (including any Petroleum Substances sale contract with Ecopetrol S.A.
or any other purchaser elected by Beneficiary) and in general, any document
reasonable required by Beneficiary for exercising any of its rights, for all the
time necessary until obtaining the Assignment Approval.
 

2.2  
Forwarding of Benefits

 
If Trustee receives direct benefits from the Contract for any reason whatsoever
(including any proceeds of mandate agreements and sale of Petroleum Substances
received under a Petroleum Substances Contract signed under instructions of
Beneficiary) Trustee shall deliver to Beneficiary, on a weekly basis, all
revenues, proceeds and other benefits received by Trustee, if any, respecting
the Beneficial Interests, together with all relevant statements and information
as may be required by Beneficiary.
 

2.3  
Forwarding of letters and notices

 
Trustee shall have twenty four (24) hours to provide to Beneficiary original
letters, claims, requests and documentation received by Trustee from ANH and any
Government Authority and any third party related with the Contract and the
Beneficial Interests, including (notices, mail ballots, specific information,
communications, invoices, billings, correspondence and other documents), and
will only respond to such letters, notices, mail ballots, information and other
documents pursuant to the written direction of Beneficiary.
 

2.4  
Responding to Government and Third Parties

 
Trustee shall deliver to Government authorities and Third Parties all such
agreements, letters, notices and other documents as Beneficiary may direct,
provided Beneficiary shall promptly respond to any Government requirement or
shall provide any information or letter required under the License in a timely
manner.
 

2.5  
Designated Representative

 

(a)  
Trustee shall provide Beneficiary in a timely manner with copies of all
correspondence received by Trustee related to operations or to the Beneficial
Interest or the Designated Representative, as the case may be, as per Section
2.3.

 

2.6  
Consent of Beneficiary

 
Trustee shall not without the prior written consent of Beneficiary;
 
 
 

--------------------------------------------------------------------------------

 
 

(a)  
make any commitment or propose, initiate or authorize any expenditure with
respect to the Beneficial Interest;

 

(b)  
sell, transfer, surrender, abandon, dispose of, mortgage, pledge or otherwise
encumber the Beneficial Interest;

 

(c)  
amend or terminate any agreement or document to which the Beneficial Interests
are subject, or enter into any new agreement or commitment relating to the
Beneficial Interests; or

 
ARTICLE 3
ASSIGNMENTS
 

3.1  
Assignments

 

(a)  
No party shall assign its interest in this Agreement without the prior written
consent of the other Party.

 
ARTICLE 4
RECORDS AND AUDITS
 

4.1  
Records

 
Trustee shall provide Beneficiary and the Designated Representative with access,
during normal business hours, to all information, data, notices, records, books
and accounts in Trustee's custody or control, or to which Trustee has access,
respecting the Beneficial Interest.
 

4.2  
Audits

 
Beneficiary may inspect or have inspected the records, books and accounts of
Trustee concerning the Beneficial Interest at all reasonable times and may have
the same audited once in each calendar year, at its own cost. Any claims of
discrepancies disclosed by such audit shall be made in writing to Trustee within
six (6) months of completion of the audit. A Trustee shall respond to
Beneficiary in writing to all claims of discrepancies within six (6) months of
receipt of such claims. If a Trustee disagrees with such claim or discrepancy
and such matter cannot be settled, then the matter shall be settled in
accordance as established in this Agreement.
 

4.3  
Confidentiality

 
Beneficiary shall keep all information provided to it pursuant to this Agreement
including, without limitation, information made available to it in connection
with the audits, examinations and inspections conducted by it pursuant to the
foregoing provisions of this Article, strictly confidential, except for
information which is required by Applicable Law to be disclosed or becomes
publicly available through no act or omission of Beneficiary or which becomes
available to Beneficiary from a source other than a Trustee, without
confidentiality restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5
ADDRESSES, AND NOTICES
 

5.1  
Addresses

 
The addresses for service and the fax numbers of the Parties hereto shall be
those set forth in the Carried Interest Agreement:
 

5.2  
Giving and Deemed Receipt of Notices

 
All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:
 

(a)  
by personal service on a Party hereto at the address of such Party set out
above, in which case the item so served shall be deemed to have been received by
that Party when personally served;

 

(b)  
by facsimile transmission to a Party hereto to the fax number of such Party set
out above, in which case the item so transmitted shall be deemed to have been
received by that Party when actually received by it, if received within normal
business hours on any Business Day or at the beginning of the next Business Day
following transmission if that notice is not received during normal business
hours; or

 

(c)  
except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a Party hereto at the address of such Party set out above,
in which case the item so mailed shall be deemed to have been received by that
Party on the fifth day following the date of mailing (the date of mailing being
the day immediately prior to the postmarked date of the envelope containing the
notice, communication or statement or if the subject envelope has been lost or
destroyed, the date of such notice, communication or statement or if undated the
date of the transmittal letter accompanying the same).

 

5.3  
Change of Address

 
A Party hereto may from time to time change its address for service or its fax
number or both by giving written notice of such change to the other Party
hereto.
 
ARTICLE 6
TERM
 

6.1  
Term

 

(a)  
This Agreement shall remain in full force and effect from the date of this
Agreement until the Assignment Approval.

 

(b)  
Notwithstanding the termination of this Agreement, the provisions respecting
liability and indemnification, audit rights, the settlement of accounts and the
remedies in respect thereof, shall remain in full force and effect to the extent
of any liabilities which may have accrued prior to the termination of this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7- LIABILITY AND INDEMNIFICATION
 

7.1  
Trustee Liability

 
Trustee shall:
 

(a)  
be liable to Beneficiary for all Losses and Liabilities Beneficiary sustains,
pays or incurs; and

 

(b)  
indemnify and save Beneficiary harmless against all Losses and Liabilities
whatsoever that may be brought against or suffered by Beneficiary, its
directors, officers, agents and employees or that Beneficiary, its directors,
officers, agents and employees sustain, pay or incur;

 
as a result of a breach by Trustee of an express term or obligation of this
Agreement or the negligence of Trustee in the performance or non-performance of
this Agreement.
 

7.2  
Beneficiary Liability

 
Beneficiary shall:
 

(a)  
be liable to Trustee for all Losses and Liabilities Trustee sustain, pay or
incur; and

 

(b)  
indemnify and save Trustee harmless against all Losses and Liabilities brought
against or suffered by Trustee, its directors, officers, agents and employees or
that Trustee, its directors, officers, agents and employees sustain, pay or
incur;

 
as a result of a breach by Beneficiary of an express term of this Agreement or
the negligence of Beneficiary in the performance or non-performance of this
Agreement.
 
ARTICLE 8
MISCELLANEOUS
 

8.1  
Further Assurances

 
Each Party hereto will, from time to time and at all times hereafter upon
request, without further consideration, do such further acts and deliver all
such further assurances, deeds and documents as shall be reasonably required in
order to fully perform and carry out the terms of this Agreement.
 

8.2  
Enurement

 
This Agreement shall be binding upon and shall enure to the benefit of each of
the Parties hereto and their respective administrators, trustees, receivers,
successors and permitted assigns.
 

8.3  
Waivers in Writing

 
No waiver by any Party of any breach (whether actual or anticipated) of any of
the terms, conditions, representations or warranties contained herein shall take
effect or be binding upon that Party unless the waiver is expressed in writing
under the authority of that Party. Any waiver so given shall extend only to the
particular breach so waived and shall not limit or affect any rights with
respect to any other or future breach.
 
 
 

--------------------------------------------------------------------------------

 
 

8.4  
Remedies Generally

 
No failure on the part of any Party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy in law or in equity or by statute or
otherwise conferred.
 

8.5  
Time of Essence

 
Time is of the essence of this Agreement.
 

8.6  
Invalidity of Provisions

 
In case any of the provisions of this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining, provisions contained herein shall not in any way be affected or
impaired thereby.
 

8.7  
Entire Agreement

 
This Agreement supersedes all other agreements, documents, writings and verbal
understanding among the Parties relating to the subject matter hereof and
expresses the entire agreement of the Parties, in their own capacity with
respect to the subject matter hereof.
 

8.8  
Amendments

 
No amendment, alteration or variation of this Agreement or any of its terms or
conditions shall be binding upon the Parties unless made in writing and signed
by the duly authorized representatives of each of the Parties.
 

8.9  
Counterparts

 
This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first above written.


IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above.


OSAGE EXPLORATION AND DEVELOPMENT INC


By:       _________________________________


Name:  Kim Bradford


Title:    _________________________________



 
 

--------------------------------------------------------------------------------

 


Approved by:





By:      _________________________________


Name: _________________________________


Title:   Director








By:      _________________________________


Name: _________________________________


Title:   Director






GOLD OIL PLC SUCURSAL COLOMBIA


By:       _________________________________


Name:  _________________________________      


Title:    _________________________________




Approved by: GOLD OIL PLC   





By:         _________________________________


Name:    Gary Moore


Title:      Managing Director